UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2385


In re: ABANOOB ABDEL-MALAK,

                    Petitioner.



                           On Petition for Writ of Mandamus
                            (No. 1:20-cv-01143-CCE-LPA)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Abanoob Abdel-Malak, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abanoob Abdel-Malak, a North Carolina resident, filed a petition for removal of his

California state criminal case to federal court in the Middle District of North Carolina. The

magistrate judge recommended summarily remanding to the California state court on the

ground that the district court lacked jurisdiction. Before the district court accepted the

magistrate judge’s recommendation, Abdel-Malak filed the subject petition for a writ of

mandamus in this court seeking appointment of counsel, access to legal resources, and

electronic filing in the district court. We conclude that Abdel-Malak is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal, In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007), and this court does not have jurisdiction to grant

mandamus relief against state officials, Gurley v. Superior Ct. of Mecklenburg Cnty.,

411 F.2d 586, 587 (4th Cir. 1969).

       The relief sought by Abdel-Malak is not available by way of mandamus.

Accordingly, we deny the petition for writ of mandamus. We further deny Abdel-Malak’s

pending motions for costs, to consolidate, for attorney’s fees, to appoint counsel, for oral

argument via video or tele-conference, and other relief. We deny as moot his motions for

stay pending appeal, to accelerate case processing, and to expedite.

                                             2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                  PETITION DENIED




                                          3